Opinion issued July 23, 2013




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas


                               NO. 01-13-00183-CV


                        MICHAEL ALDOUS, Appellant

                                         V.

                        DEBBIE O’CONNOR, Appellee


                    On Appeal from the 10th District Court
                           Galveston County, Texas
                     Trial Court Cause No. 11CV0824-C


                        MEMORANDUM OPINION

       Appellant Michael Aldous has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief).

       Appellant’s brief was due on May 31, 2013. Appellant did not file a brief.
On June 20, 2013, we notified appellant that the appeal was subject to dismissal.

See TEX. R. APP. P. 38.8(a)(1) (providing for dismissal for failure to file brief),

42.3(b) (allowing involuntary dismissal of appeal). Appellant did not respond.

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         2